Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has traversed the election/restriction requirement, based on which the arguments are found persuasive and the election/restriction requirement is withdrawn. 
	Accordingly, claims 1-2 and 4-21 are pending and have been fully considered.

Allowable Subject Matter
Claims 11-13 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the specific configuration as cited in claim 11 and 21 are found novel and non-obvious in view of the prior art. Specifically, claim 11 provides further details regarding the subcircuits of each of the GOA circuits which are found to be novel and non-obvious in view of the prior art. Claim 21 provides further details regarding the timing relationships of the initial signals of the first and second GOA units which is found to be novel and non-obvious in view of the prior art.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pixel Circuit for Threshold Compensation and Gate on Array Drivers for Providing Signals.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “and wherein the first GOA circuit and the second GOA circuit provide three control signals to each pixel circuit in the pixel circuit array, a reset control signal, a scan control signal, and a light-emitting control signal, wherein the first GOA circuit is configured to provide the reset control signal and the scan control signal to the pixel circuit; the second GOA circuit is configured to provide the light-emitting control signal to the pixel circuit.” For clarification purposes, the Office recommends the following correction: 
	and wherein the first GOA circuit and the second GOA circuit provide the three control signals to each pixel circuit in the pixel circuit array, [[a]] the reset control signal, [[a]] the scan control signal, and [[a]] the light-emitting control signal, wherein the first GOA circuit is configured to provide the reset control signal and the scan control signal to the pixel circuit; the second GOA circuit is configured to provide the light-emitting control signal to the pixel circuit.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “a second terminal thereof being connected to a second terminal of a driving transistor”. For clarification purposes the office recommends the following correction: a second terminal thereof being connected to a second terminal of [[a]] the driving transistor.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-13, 15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the power supply terminal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the second clock signal”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0267843 A1, hereinafter “Wang”.
	Regarding claim 1, Wang teaches a pixel circuit (fig. 1, ¶ 40) which receives three control signals, a reset control signal (fig. 1, Reset, ¶ 52), a scan control signal and (fig. 1, Gate, ¶ 40) a light-emitting control signal (fig. 1, EM, ¶ 55), the pixel circuit comprising a reset subcircuit (fig. 1, ¶ 40, reset unit), a voltage writing subcircuit (¶ 40; note that the data writing unit and the compensating unit make up the voltage writing subcircuit) and a light-emitting control subcircuit (¶ 40), wherein the reset subcircuit is connected to a reset control signal terminal, and is configured to receive the reset control signal from the reset control signal terminal, and reset the pixel circuit under control of the reset control signal (¶ 42 and 52); the voltage writing subcircuit is connected to a data line and a scan control signal line, and is configured to receive the scan control signal from the scan control signal line, and store a data signal of the data line and a threshold voltage of a driving transistor under control of the scan control (¶ 43-44); the light-emitting control subcircuit is connected to a light-emitting control signal terminal and comprises the driving transistor, and is configured to receive the light-emitting control signal from the light-emitting control signal terminal, and use the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to generate a current which drives the light-emitting means to emit light under control of the light-emitting control signal (¶ 45-48 and 55).
	Wang does not specifically teach that the light-emitting control subcircuit comprises a first type transistor, the reset subcircuit and the voltage writing subcircuit comprise a second type transistor different from the first type transistor.
	However, Wang teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results.

	Regarding claim 14, Wang teaches a method for driving a pixel circuit, wherein the pixel circuit receives three control signals, a reset control signal, a scan control (fig. 1, ¶ 40-48 and 52-55; see rejection of claim 1 above for more details); and the method comprising: applying an active level to the reset control signal terminal, resetting the pixel circuit (fig. 3, t1, ¶ 57); applying an active level to the scan control signal line, storing the data signal and the threshold voltage of the driving transistor in the pixel circuit (fig. 3, t2, ¶ 58); and applying an active level to the light-emitting control signal terminal, and using the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to drive the light-emitting means to emit light (fig. 3, t3, ¶ 59).

	However, Wang teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results.

Claims 2, 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Kim et al., US 2019/0164491 A1, hereinafter “Kim”.
	Regarding claim 2, Wang teaches that the reset subcircuit comprises: a first reset transistor (fig. 1, T2), a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to a first reference voltage terminal, and a second terminal thereof being connected to a second node (see connection of T2 to Reset control, ref and N2); a second reset transistor (fig. 1, T1), a gate thereof (see connection to Reset), a first terminal thereof being connected to a first node (N1), and a second terminal thereof being connected to a second reference voltage terminal (ini); wherein the reset subcircuit is configured to reset the first node and the second node under control of the reset control signal (¶ 52).
	Wang does not teach a third reset transistor, a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to the second reference voltage terminal, and a second terminal thereof being connected to at least one light-emitting means.
	Kim, however, teaches such a third reset transistor (fig. 14, T5), a gate thereof being connected to the reset control signal terminal (scan(n-1) functions as the reset signal), a first terminal thereof being connected to the second reference voltage terminal (Vini), and a second terminal thereof being connected to at least one light-emitting means (N4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Wang and Kim in order to include the third reset transistor. Kim clearly teaches in ¶ 172 that by including such a transistor the anode of the light emitting device may be initialized. One would have been motivated to make such a combination, therefore, in order to ensure that the LED remains off during the non-light emission period, thereby increasing the contrast of the device.

	Regarding claim 4, Wang teaches that the voltage writing subcircuit comprises: an input transistor (fig. 1, T4), a gate thereof being connected to the scan control signal (Gate), a first terminal thereof being connected to the second node (N2), and a second terminal thereof being connected to the data line (Data); a first compensation transistor (T3), a gate thereof being connected to the scan control signal line, a first terminal thereof being connected to the first node, and a second terminal thereof being connected to a second terminal of the driving transistor in the light-emitting control subcircuit (see T3 configuration in fig. 1); a compensation capacitor (C1), a first terminal thereof being connected to the second node, and a second terminal thereof being connected to the first node (see C1 configuration in fig. 1); wherein the voltage writing subcircuit is configured to write the data signal of the data line to the second node under control of the scan control signal, and store the data signal and the threshold voltage of the driving transistor between the first node and the second node (¶ 43-44).

	Regarding claim 5, Wang teaches that the light-emitting control subcircuit comprises: the driving transistor (fig. 1, T7), a gate thereof being connected to the first node, and a first terminal thereof being connected to the power supply voltage terminal (ELVDD); a first light-emitting transistor (T5), a gate thereof being connected to the light-emitting control signal terminal (EM), a first terminal thereof being connected to the reference potential terminal (ref), and a second terminal thereof being connected to the second node (N2); a light-emitting control transistor (T6), a gate thereof being connected to the light-emitting control signal terminal, a first terminal thereof being connected to the second terminal of the driving transistor, and a second terminal thereof being connected to at least one light-emitting means (see T6 configuration in fig. 1); (¶ 45-48 and 55).

	Regarding claim 6, Wang does not specifically teach that the first reset transistor, the second reset transistor, the third reset transistor, the input transistor and the first compensation transistor all are N-type oxide thin film transistors, the driving transistor, the first light-emitting transistor and the light-emitting control transistor all are P-type low-temperature polysilicon thin film transistors.
	Wang, however, teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.” Furthermore, Wang teaches in ¶ 4 that “low temperature poly-Si Thin Film Transistors (LTPS TFTs) or Oxide TFTs are mostly adopted” in OLED display devices.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results. 

	Regarding claim 15, Wang teaches that the pixel circuit comprising: a first reset transistor (fig. 1, T2), a gate thereof being connected to the reset control signal terminal (reset), a first terminal thereof being connected to a first reference voltage terminal (ref), and a second terminal thereof being connected to a second node (N2); a second reset transistor (T1), a gate thereof being connected to the reset control signal terminal (reset), a first terminal thereof being connected to a first node (N1), and a second terminal thereof being connected to a second reference voltage terminal (ini); an input transistor (T4), a gate thereof being connected to the scan control signal line (Gate), a first terminal thereof being connected to the second node (N2), and a second terminal thereof being connected to the data line (Data); a first compensation transistor (T3), a gate thereof being connected to the scan control signal line (Gate), a first terminal thereof being connected to the first node (N1), and a second terminal thereof being connected to a second terminal of a driving transistor (see fig. 1); the driving transistor (T7), a gate thereof being connected to the first node (N1), and a first terminal thereof being connected to a power supply voltage terminal (ELVDD); a first light-emitting transistor (T5), a gate thereof being connected to the light-emitting control signal terminal (EM), a first terminal thereof being connected to a reference potential terminal (ref), and a second terminal thereof being connected to the second node (N2); a light-emitting control transistor (T6), a gate thereof being connected to the light-emitting (EM), a first terminal thereof being connected to the second terminal of the driving transistor (see fig. 1), and a second terminal thereof being connected to at least one light-emitting means (see T6 configuration in fig. 1).
	Wang does not teach a third reset transistor, a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to the second reference voltage terminal, and a second terminal thereof being connected to at least one light-emitting means. 
	Kim, however, teaches such a third reset transistor (fig. 14, T5), a gate thereof being connected to the reset control signal terminal (scan(n-1) functions as the reset signal), a first terminal thereof being connected to the second reference voltage terminal (Vini), and a second terminal thereof being connected to at least one light-emitting means (N4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Wang and Kim in order to include the third reset transistor. Kim clearly teaches in ¶ 172 that by including such a transistor the anode of the light emitting device may be initialized. One would have been motivated to make such a combination, therefore, in order to ensure that the LED remains off during the non-light emission period, thereby increasing the contrast of the device.

	Regarding claim 16, Wang teaches that the first reference voltage terminal is a reference potential terminal or a power supply voltage terminal or a data line (fig. 1, the reference voltage terminal is a reference potential terminal, ref; see ¶ 40).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zheng et al., US 2018/0091151 A1, hereinafter “Zheng”.
	Regarding claim 7, Wang teaches a display device (¶ 69), comprising a pixel circuit array, the pixel circuit array comprising a plurality of pixel circuits (note that the AMOLED device such as a cell phone necessarily includes arrays of pixel circuits in rows and columns and each row and column includes a plurality of pixel circuits to drive the pixels in the rows and columns, also see ¶ 40), wherein each pixel circuit of the plurality of pixel circuits receives three control signals, a reset control signal (fig. 1, Reset, ¶ 52), a scan control signal (fig. 1, Gate, ¶ 40) and a light-emitting control signal (fig. 1, EM, ¶ 55), the pixel circuit comprising a reset subcircuit (fig. 1, ¶ 40, reset unit), a voltage writing subcircuit (¶ 40; note that the data writing unit and the compensating unit make up the voltage writing subcircuit) and a light-emitting control subcircuit (¶ 40), wherein the reset subcircuit is connected to a reset control signal terminal, and is configured to receive the reset control signal from the reset signal terminal, and reset the pixel circuit under control of the reset control signal (¶ 42 and 52); the voltage writing subcircuit is connected to a data line and a scan control signal line, and is configured to receive the scan control signal from the scan control signal line, and store a data signal of the data line and a threshold voltage of a driving transistor under control of the scan control signal (¶ 43-44); the light-emitting control subcircuit is connected to a light-emitting control signal terminal and comprises the driving transistor, and is configured to receive the light-emitting control signal from the light-emitting control signal terminal, and use the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to generate a current which drives (¶ 45-48 and 55).
	Wang does not specifically teach that the light-emitting control subcircuit comprises a first type transistor, the reset subcircuit and the voltage writing subcircuit comprise a second type transistor different from the first type transistor.
	However, Wang teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results.
	Furthermore, Wang does not teach a first GOA circuit and a second GOA circuit; wherein the first GOA circuit and the second GOA circuit provide three control signals to each pixel circuit in the pixel circuit array, a reset control signal, a scan control signal, and a light-emitting control signal, wherein the first GOA circuit is configured to provide the reset control signal and the scan control signal to the pixel circuit; the second GOA circuit is configured to provide the light-emitting control signal to the pixel circuit.
	
(fig. 8, odd numbered GOA units are the first GOA circuits and even numbered GOA units are the second GOA units); wherein the first GOA circuit and the second GOA circuit provide three control signals to each pixel circuit in the pixel circuit array, a reset control signal, a scan control signal, and a light-emitting control signal (fig. 8, each GOA unit provides Reset, Gate, and Em), wherein the first GOA circuit is configured to provide the reset control signal and the scan control signal to the pixel circuit; the second GOA circuit is configured to provide the light-emitting control signal to the pixel circuit (each GOA unit provides Reset, Gate, and Em, thereby meeting this limitation).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Wang in view of Zheng in order to include the required GOA circuits. As clearly taught by Wang in fig. 1, the circuit receives gate, reset and emission control signals and Zheng teaches GOA circuits which generate such signals. As such, one would have been motivated to combine the teachings in order to properly generate such signals, thereby ensuring the proper operation of the pixel circuit as taught by Wang.

	Regarding claim 8, Wang teaches that the reset control signal and the scan control signal have different start time and the same duration (see fig. 3, wherein reset and gate signals have different start times and same durations); the reset control signal and the light-emitting control signal have the same start time (fig. 3, see start of reset and EM at t1), the light-emitting control signal has a duration longer than that of the reset control signal (see fig. 3; also see ¶ 57-59).

	Regarding claim 9, Wang does not teach that the first GOA circuit and the second GOA circuit are the same GOA circuit, and the first GOA circuit and the second GOA circuit both receive a first power supply signal, a second power supply signal, and a clock signal.
	Zheng, however, teaches that the first GOA circuit and the second GOA circuit are the same GOA circuit (see fig. 8, GOA1 and GOA2 for example, are the same circuits connected in cascade per ¶ 48), and the first GOA circuit and the second GOA circuit both receive a first power supply signal (VGH), a second power supply signal (VGL), and a clock signal (CLK1; also see fig. 5 disclosing each shift register receiving such signals).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Wang in view of Zheng in order to include the required GOA circuits. As clearly taught by Wang in fig. 1, the circuit receives gate, reset and emission control signals and Zheng teaches GOA circuits which generate such signals. As such, one would have been motivated to combine the teachings in order to properly generate such signals, thereby ensuring the proper operation of the pixel circuit as taught by Wang.

	Regarding claim 10, Wang does not teach that each of the first GOA circuit and the second GOA circuit comprises a plurality of cascaded GOA subcircuits, wherein first 
	Zheng, however, teaches that each of the first GOA circuit and the second GOA circuit comprises a plurality of cascaded GOA subcircuits (see fig. 8 and ¶ 48), wherein first power supply terminals of all the GOA subcircuits receive the first power supply signal (VGH), second power supply terminals of all the GOA subcircuits receive the second power supply signal (VGL); a signal output terminal of the GOA subcircuit at each stage is connected to a first input terminal of the GOA subcircuit at an adjacent next stage (see reset output of GOA1 being input to STVG input of GOA2); a second input terminal of the GOA subcircuit at each stage is connected to a pull-up input node of the GOA subcircuit at an adjacent next stage (see STVE input, ¶ 28 and ¶ 44); a first clock signal at a first clock terminal of the GOA subcircuit at each stage is the same as a second clock signal at a second clock terminal of the GOA subcircuit at an adjacent next stage (fig. 9, CLK1 is the same for CK1 of GOA1 and CK2 of GOA2); the second clock signal at the second clock terminal of the GOA subcircuit at (fig. 9, CLK3 is the same for CK3 of GOA1 and CK1 of GOA2).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Wang in view of Zheng in order to include the required GOA circuits. As clearly taught by Wang in fig. 1, the circuit receives gate, reset and emission control signals and Zheng teaches GOA circuits which generate such signals. As such, one would have been motivated to combine the teachings in order to properly generate such signals, thereby ensuring the proper operation of the pixel circuit as taught by Wang.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621